Citation Nr: 1453769	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran withdrew a request for a Board hearing.

In January 2014, the Board remanded this claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

Following the issuance of the February 2014 supplemental statement of the case, the Veteran has submitted additional evidence and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from July 2012 to December 2013.  

The issues of entitlement to an increased rating for peripheral neuropathy of the bilateral hands and entitlement to service connection for cataracts, as secondary to the service-connected diabetes mellitus type II, have been raised by the record in an October 2013 VA examination  (which found that the Veteran's current cataracts disability was secondary to his service-connected diabetes mellitus) and in a January 2014 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that service connection is presently in effect for the Veteran for:  diabetes mellitus rated as 20 percent disabling; bilateral hand and foot peripheral neuropathy, with all four extremities rated as 20 percent disabling; and erectile dysfunction, rated as noncompensable.  Based upon the foregoing disabilities, the Veteran has a 70 percent combined disability rating.  38 C.F.R. § 4.25.  His May 2010 VA Form 21-8940 shows him to have work experience as a manager for the same employer for almost 33 years, until May 2008, and to have four years of college education.

The Veteran claims that he is unable to obtain a substantially gainful occupation due to his service-connected disabilities.  Specifically, he contends that his service-connected diabetes mellitus, type II, and peripheral neuropathy disabilities were instrumental in his decision to take an early retirement from his job as a station manager in May 2008.  He reported that during the last 18 months of his employment, he had problems controlling his blood sugar levels, problems with numbness and tingling in his hands and feet, and problems with his vision.  He reported that he was currently serving in a volunteer capacity as a Quartermaster for the VFW.  He noted that after 30 to 45 minutes of computer work, his hands and fingers would get "tingly and numb."  He explained that because this was an unpaid job, he was allowed to take frequent breaks.  He indicated, however, that he would not be able to perform a full-time, eight hour shift due to his service-connected disabilities.  Furthermore, in a March 2014 submission, the Veteran reported that, due to liability reasons, he was not permitted to drive a van for a VA volunteer assignment due to his diabetes mellitus, type II, and his peripheral neuropathy.

In August 2010, the Veteran was afforded a VA examination of his service-connected disabilities to determine whether the Veteran's disabilities rendered him unable to secure or follow a substantially gainful occupation.  The VA examiner opined that the impact of the Veteran's service-connected disabilities, alone or combined, would not likely prevent the Veteran from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as long as there was no requirement for heavy lifting, prolonged sitting or standing, or prolonged typing on a keyboard.  The examiner noted that the Veteran may retain the residual functional capacity to perform sedentary work that provided for a sit/stand option, without a requirement for heavy lifting or prolonged bending, walking, or standing.  

In an October 2013 VA examination, the examiner found that the Veteran's diabetes mellitus, type II, impacted his ability to work due to moderate-fluctuating glucose.  The examiner also found that the Veteran's peripheral neuropathy of the bilateral hands and feet impacted his ability to work due to moderate loss of fine motor skills and decreased grip strength in the bilateral hands.

In a March 2013 rating decision, the RO granted entitlement to service connection for hypothyroidism and assigned a 10 percent disability evaluation.  In a January 2014 remand, the Board directed that VA obtain an addendum opinion addressing whether the combined effects of the previously service-connected disabilities together with the Veteran's now service-connected hypothyroidism disability would prevent him from obtaining or retaining substantially gainful employment.  However, subsequent to the January 2014 rating decision, a March 2014 rating decision severed service-connection for hypothyroidism based on clear and unmistakable error.  

Prior to the severance of service-connection for hypothyroidism, an addendum opinion was obtained in February 2014.  Apparently, the new reviewing examiner determined that a new live examination of the Veteran was not warranted, and expressed the opinion that it was less likely as not that the Veteran's service-connected disabilities combined to preclude him from securing and retaining all forms of substantially gainful employment.  However, other than merely citing to the findings in the October 2013 VA examination, which indicated that the Veteran's service-connected disabilities did, in fact, impact his ability to work, the examiner did not provide a rationale for this opinion.  The examiner also did not consider the Veteran's assertions regarding the impact of his service-connected disabilities on his ability to work.  

The Board finds that the VA opinions contain inadequate and divergent findings with respect to whether the Veteran's service-connected disabilities render him unemployable.  In view of the foregoing, the Board is of the opinion that a new live VA examination of the Veteran is in order to determine whether the current manifestations associated with each of the Veteran's service-connected disabilities, considered alone and in conjunction with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities, but rather on the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-conencted disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, the Veteran should be afforded a VA examination to determine whether the Veteran's service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  The examiner should review the entire claims file and a copy of this remand in conjuction with the examination.

Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on the Veteran's activities of daily living and occupational functioning.

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities (listed above), singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in with his current service-connected disabilities, given his current skill set and educational background.

In rendering the opinion, the examiner should address any findings from previous VA examinations and treatment records and the Veteran's lay statements regarding the impact of his service-connected disabilities on his ability to work.

3. After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


